

115 HR 3570 IH: Transportation and Trailer Modernization Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3570IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Carter of Georgia (for himself, Mr. Babin, Mr. Farenthold, Mr. Fortenberry, Mr. McKinley, Mr. Loudermilk, Mr. Cramer, Mr. Yoho, and Mr. Flores) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend part A of title II of the Clean Air Act to exclude trailers and other vehicles that rely
			 on a connection to a self-propelled vehicle from the definition of a motor
			 vehicle.
	
 1.Short titleThis Act may be cited as the Transportation and Trailer Modernization Act of 2017. 2.Exclusion of vehicles that are not self-propelled from motor vehicle definitionParagraph (2) of section 216 of the Clean Air Act (42 U.S.C. 7550) is amended to read as follows:
			
 (2)The term motor vehicle means— (A)any self-propelled vehicle designed for transporting persons or property on a street or highway; and
 (B)excludes any vehicle, such as a trailer, that relies upon connection to a self-propelled vehicle described in subparagraph (A) for propulsion..
		